 1
 2
 3
 4
 5
 6                                   UNITED STATES DISTRICT COURT
 7                                           DISTRICT OF NEVADA
 8
     ZITAN TECHNOLOGIES, LLC, a Nevada     )                    3:18-cv-00395-RCJ-WGC
 9   limited liability company; and GINKGO,)
     LLC, a Nevada limited liability company,
                                           )                    ORDER
10                                         )
                  Plaintiffs,              )                    Re: ECF No. 41
11           vs.                           )
                                           )
12   LIANG YU,                             )
                                           )
13                Defendant.               )
     ______________________________________)
14
15            Before the court is the parties’ Proposed Discovery Plan and Scheduling Order (Special
16   Scheduling, Review Requested) (ECF No. 41). The parties report that the substantive dispute which is
17   the subject of Plaintiffs’ complaint (ECF No. 1) has been referred to binding arbitration under the
18   auspices of the American Arbitration Association (“AAA”). (ECF No. 41 at 3.) The arbitration is
19   scheduled for February 18, 2019; pleadings and discovery are proceeding in the arbitration forum. (Id.
20   at 2.)
21            Although Plaintiffs admit discovery is available and is in fact proceeding in the AAA arbitration,
22   Plaintiffs contend discovery in the federal action is relevant to Plaintiffs’ “sought-after injunctive relief.”
23   Plaintiffs further assert Defendant’s unwillingness to participate in discovery in the federal action
24   “obfuscates injunctive relief.” (Id.)
25            Defendant’s position is that discovery should proceed solely in the arbitration forum. (ECF No.
26   41 at 5.) Defendant argues that Plaintiffs’ Motion for a Temporary Restraining Order was denied and
27   therefore does not require discovery. (Id. at 4.) Defendant further argues that Plaintiffs’ Motion for
28   Preliminary Injunction (ECF No. 15) is fully briefed and is set for oral argument on November 13, 2018.
 1   (ECF No. 41 at 4; ECF No. 5 at 12.)          Defendant points out the oral argument is not an evidentiary
 2   hearing (ECF No. 41 at 4) and that any discovery responses by Plaintiffs in this federal matter are not due
 3   until November 29, 2018, well after the oral arguments on Plaintiffs’ preliminary injunction. (ECF No.
 4   41 at 5.)
 5            The court notes Plaintiffs made no arguments in their Motion for a Temporary Restraining
 6   Order/Preliminary Injunction (ECF No. 15) or in Plaintiffs’ Reply Memorandum (ECF No. 32) that the
 7   resolution of Plaintiffs’ motion should be deferred to allow Plaintiffs to undertake discovery in the federal
 8   forum.
 9                                                 CONCLUSION
10            Because this matter is proceeding in arbitration, where the Plaintiffs recognize discovery is
11   available to Plaintiffs, and because any discovery Plaintiffs have undertaken in the federal action is
12   apparently not necessary for District Judge Robert C. Jones to resolve Plaintiffs’ Motion for a Preliminary
13   Injunction (ECF No. 15), the court will defer entering a Discovery Plan and Scheduling Order.
14            IT IS FURTHER ORDERED discovery in this matter is STAYED pending resolution of the
15   parties’ dispute in the arbitration forum.
16            DATED: November 5, 2018.
17
18                                                    ____________________________________
19                                                    WILLIAM G. COBB
                                                      UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28

                                                           2
